Case 3:20-cv-00043-MEM Document 8 Filed 02/20/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,
Plaintiff,
No. 3:20-C V-0043
Vv.
CITY OF WILKES-BARRE, : (JUDGE MANNION)
RICHARD HARDING, Individually and :
JOSEPH COFFAY, Individually,
Defendants.
DEFENDANTS’ CONSENTED MOTION FOR ENLARGEMENT OF THE

WORD COUNT REQUIREMENT FOR THEIR BRIEF IN
SUPPORT OF THEIR MOTION TO DISMISS

Defendants City of Wilkes-Barre, Richard Harding, and Joseph Coffay
(collectively, “Defendants”), by and through their undersigned counsel, hereby
move for a consented enlargement of the word count requirement, as contained in
Local Rule 7.8(b), for their brief in support of their motion to dismiss Plaintiff's
complaint. In support of this motion, Defendants aver as follows:

I, Local Rule 7.8(b) provides that no brief may be filed in excess of
fifteen (15) pages or five thousand (5,000) words without prior authorization of the
Court.

2. Local Rule 7.8(b)(3) allows the Court to authorize extensions of page
and word limits where a motion presents complex factual and/or legal issues

warranting considerable analysis.

 
Case 3:20-cv-00043-MEM Document 8 Filed 02/20/20 Page 2 of 4

3. Plaintiff Lawrence Kansky’s complaint contains five (5) counts: First
Amendment retaliation (Count I); malicious prosecution under the Fourth
Amendment and state law (Count II); stigma-plus (Count III); false light and
defamation (Count IV); and First Amendment retaliation (Count V), (see Doc. 1,
generally), and each of these claims warrant considerable factual and legal
analysis.

4, As presently drafted, Defendants’ brief in support of their motion to
dismiss contains approximately 8,100 words.

5. In order to adequately discuss the applicable law and facts in support
of their motion to dismiss, Defendants therefore respectfully request leave to file a
brief in support of their motion to dismiss not to exceed 8,500 words.

5. Defendants have sought, and obtained, concurrence of Plaintiff’ s
counsel to extend the word limit for their brief in support of their motion to
dismiss. Plaintiff's concurrence is conditioned on the receipt of an identical
enlargement, which Defendants do not oppose.

WHEREFORE, Defendants respectfully request that this Honorable Court
grant Defendants’ consented motion for enlargement of the word count
requirement for Defendants’ brief in support of their motion to dismiss Plaintiffs
complaint, and that Defendant be permitted to file a brief in support of their motion

to dismiss in excess of 5,000, but no more than 8,500 words. Defendants also

 
Case 3:20-cv-00043-MEM Document 8 Filed 02/20/20 Page 3 of 4

request that Plaintiff be permitted to file a brief in opposition to the motion to

dismiss containing up to 8,500 words.

DATED: _ February 20, 2020

Respectfully submitted,

s/John G. Dean

John G. Dean

Mark W. Bufalino

ELLIOTT GREENLEAF & DEAN
15 Public Square, Suite 310
Wilkes-Barre, PA 18701

(570) 371-5290

 

Attorneys for Defendants City of
Wilkes-Barre, Richard Harding and
Joseph Coffay

 
Case 3:20-cv-00043-MEM Document 8 Filed 02/20/20 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,
Plaintiff,
No. 3:20-C V-0043
Vv.
CITY OF WILKES-BARRE, : (JUDGE MANNION)
RICHARD HARDING, Individually and :
JOSEPH COFFAY, Individually,

Defendants.

CERTIFICATE OF SERVICE
I, John G. Dean, hereby certify that I have caused to be served this day a true
and correct copy of Defendants’ motion for enlargement of word count
requirement for their brief in support of their motion to dismiss Plaintiff's
complaint on all parties and counsel of record via electronic case filing and first
class mail addressed as follows:
Cynthia L. Pollick, Esquire

363 Laurel Street
Pittston, PA 18640

s/John G. Dean
John G. Dean

DATED: February 20, 2020
